Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  ALLOWANCE
                                       EXAMINER'S AMENDMENT 
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
     - Replace claim 1 in its entirety with the following:
          -- 1. (Currently amended) An air conditioner comprising: 
             a casing; and 
             a blower and a refrigerant circuit disposed in the casing, wherein 
             the blower is configured to blow air, 
             the refrigerant circuit has a compressor, a condenser, a decompressor, and an evaporator and is configured to circulate refrigerant in order, through the compressor, the condenser, the decompressor, and the evaporator, 
             the condenser has a plurality of first fins stacked on one another in a stack direction and a first heat transfer tube that passes through the plurality of first fins and through which the refrigerant flows, 
           the evaporator has a plurality of second fins stacked on one another in the stack direction and a second heat transfer tube through which the refrigerant flows, 
           the evaporator is disposed upstream of the condenser with respect to an airflow generated by the blower, the second heat transfer tube of the evaporator is a tube which is circular in cross section, and the first heat transfer tube of the condenser is a flat tube, 
           the first heat transfer tube includes a plurality of first linear portions extending linearly in the stack direction and a plurality of first curved portions connecting the plurality of first linear portions respectively, the second heat transfer tube has a plurality of second linear portions extending linearly in the stack direction and a plurality of second curved portions connecting the plurality of second linear portions in series, 
         a shortest distance between an outer circumferential surface of the first linear portions which are adjacent to each other in a vertical direction is greater than a shortest distance between an outer surface of the second linear portions which are adjacent to each other in the vertical direction, and 
         the stack direction of the first fins of the condenser and the stack direction of the second fins of the evaporator are aligned in a parallel manner. -- 

     - Replace claim 4 in its entirety with the following:
            -- 4. (Currently amended) The air conditioner according to claim 1, wherein in the vertical direction the evaporator alternates rows having more of the second linear portions and having fewer of the second linear portions, and the evaporator and the condenser are aligned so that the first linear portions of the condenser are aligned with the rows having fewer of the second linear portions of the evaporator in a direction in which the evaporator and the condenser are aligned. --  

   - Replace claim 5 in its entirety with the following:
         -- 5. (Currently amended) The air conditioner according to claim 1, wherein the refrigerant is a hydrocarbon-based flammable refrigerant, and a ratio of a capacity of the condenser to a capacity of the evaporator is 100% or less. -- 

2.    Claims 1-2 and 4-8 are allowable while 3 is cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a the first heat transfer tube includes a plurality of first linear portions extending linearly in the stack direction and a plurality of first curved portions connecting the plurality of first linear portions respectively, the second heat transfer tube has a plurality of second linear portions extending linearly in the stack direction and a plurality of second curved portions connecting the plurality of second linear portions in series, a shortest distance between an outer circumferential surface of the first linear portions which are adjacent to each other in a vertical direction is greater than a shortest distance between an outer surface of the second linear portions which are adjacent to each other in the vertical direction the stack direction of the first fins of the condenser and the stack direction of the second fins of the evaporator are aligned in a parallel manner.
4.     Closest prior art: Sato (JP 2001-090990) discloses an air conditioner (20, a dehumidifier air conditioner; Figs. 1 and 3; refer to par. 4) comprising: a casing (24); and a blower (25) and a refrigerant circuit (refrigeration cycle; refer to par. 7) disposed in the casing (refer to par. 22), wherein the blower is configured to blow air, the refrigerant circuit has a compressor (27), a condenser (21/22), a decompressor (32, capillary tube is being considered as decompressor since it reduces the refrigerant pressure coming out of condenser; refer to par. 25), and
an evaporator (23) and is configured to circulate refrigerant in order of the compressor, the condenser, the decompressor, and the evaporator, the condenser has a first heat transfer tube (pipe 29 of condenser 21/22; Figs. 1 and 3) through which the refrigerant flows and which has a first outside diameter (outside diameter of pipe 29 of condenser), a plurality of the first heal transfer tubes (29) being provided in the condenser (21/22), the evaporator (23) has a second heat transfer tube (pipe 29 of evaporator 23; Figs. 1 and 3) through which the refrigerant flows and which has a second outside diameter (outside diameter of pipe 29 of evaporator), 2 plurality of the second heal transfer tubes (29) being provided in the evaporator (23), the evaporator (23) is disposed windward of the condenser (as can be seen in Figs. 1 and 3; also par. 2).
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                 

                                                  Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763